Citation Nr: 1003135	
Decision Date: 01/21/10    Archive Date: 02/01/10

DOCKET NO.  09-24 363	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	John W. Tilford, Agent


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Azizi-Barcelo, Counsel


INTRODUCTION

The Veteran served on active duty from December 1954 to 
September 1958.

This matter comes before the Board of Veterans' Appeals 
(Board) from an October 2008 rating decision of a Department 
of Veterans Affairs (VA) Regional Office (RO) that denied 
service connection for tinnitus.  

In August 2009, the Veteran testified at a Travel Board 
hearing before the undersigned Veterans Law Judge.

The appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, D.C.


REMAND

The Veteran contends that he currently suffers from tinnitus 
as a result of excessive noise exposure from artillery fire 
while performing his in-service duties without adequate 
hearing protection.  He claims that he served aboard the 
destroyer USS Lofberg as a gun loader.  

The Veteran's service personnel records have not been 
associated with the claims file.  The Veteran's service 
medical records do not show any finding, complaint, 
treatment, or diagnosis of tinnitus.  

The Veteran underwent an examination in October 2008.  He 
complained of tinnitus and reported an onset date of 10 to 15 
years prior.  The examiner diagnosed tinnitus and opined that 
it was less likely than not that the Veteran's tinnitus was 
due to noise exposure in service.  The examiner based that 
opinion on the history provided by the Veteran and a review 
of the service medical records that contained no evidence of 
tinnitus.

At the August 2009 personal hearing, the Veteran maintained 
that on VA examination in October 2008, he misunderstood the 
question posed by the examiner and mistakenly reported that 
tinnitus began 10 or 15 years prior, when in fact he had 
experienced ringing in the ears since service or shortly 
thereafter.  He stated that he confused the date of onset of 
tinnitus, which he stated was during service, with the date 
of initial treatment in 1998.  In support of his claim, the 
Veteran submitted a statement from his spouse of 49 years, 
who reported that the Veteran experienced ringing in his ears 
for at least 45 years, but he did not seek treatment prior to 
1998 because he could not afford it.  

The Veteran is competent to report tinnitus because that 
requires only personal knowledge, not medical expertise.  It 
comes to him through his senses.  Therefore, the examiner is 
required to consider the Veteran's statements regarding 
continuity of symptomatology in determining whether any 
tinnitus is related to his service. Layno v. Brown, 6 Vet. 
App. 465 (1994); Dalton v. Nicholson, 21 Vet. App. 23 (2007) 
(examination inadequate where examiner did not comment on 
Veteran's report of in-service injury but relied on absence 
of evidence in service medical records to provide negative 
opinion).

VA's duty to assist includes a duty to provide a medical 
examination or obtain a medical opinion where it is necessary 
to make a decision on the claim.  38 U.S.C.A. § 5103A(d) 
(West 2002); 38 C.F.R. 3.159(c)(4); Robinette v. Brown, 8 
Vet. App. 69 (1995).  Since the nexus opinion of record 
relied on an inaccurate medical history, as related by the 
Veteran, it is of little probative value.  Kowalski v. 
Nicholson, 19 Vet.App. 171 (2005); Reonal v. Brown, 5 Vet. 
App. 458 (1993); Swann v. Brown, 5 Vet.App. 229 (1993) (Board 
not bound to accept medical opinions based upon an inaccurate 
factual background).

Because it remains unclear to the Board whether the Veteran's 
current tinnitus is related to his service, another VA 
examination and opinion are necessary in order to fairly 
decide the Veteran's claim.  Barr v. Nicholson, 21 Vet. App. 
303, 311 (2007) (once VA undertakes the effort to provide an 
examination when developing a service-connection claim, even 
if not statutorily obligated to do so, it must provide an 
adequate one or, at a minimum, notify the claimant why one 
will not or cannot be provided).

Accordingly, the case is REMANDED for the following action:

1.  Obtain the Veteran's service personnel 
records.  If the record does not exist or 
additional efforts to obtain the file 
would be futile, notify the Veteran in 
accordance with 38 C.F.R. § 3.159(e).

2.  Schedule the Veteran for an 
audiological examination for the purpose 
of ascertaining whether his tinnitus is 
the result of his active service.  The 
report of examination should reflect that 
the claims folder was reviewed.  All 
opinions expressed by the examiner should 
be accompanied by a complete rationale, 
with citation to relevant medical 
findings, to include service records.  The 
examiner should specifically address the 
Veteran's report of tinnitus having first 
manifested during his period of active 
service or shortly thereafter.  Dalton v. 
Nicholson, 21 Vet. App. 23 (2007).  Based 
upon a review of the claims folder, the 
examiner should provide opinions as to 
whether it is at least as likely as not 
(50 percent probability or greater) that 
the Veteran's tinnitus is causally related 
to his period of active service.

3.  Then, readjudicate the claim.  If 
action remains adverse to the Veteran, 
issue a supplemental statement of the case 
and allow the appropriate time for 
response.  Then, return the case to the 
Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 
(West Supp. 2009).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


